UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7453



KIRT ELIOT THOMPSON,

                                           Petitioner - Appellant,

          versus


WILLIE EAGLETON, Warden, Evans Correctional
Institution; HENRY D. MCMASTER, Attorney
General of the State of South Carolina,

                                          Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Patrick Michael Duffy, District
Judge. (CA-03-3650)


Submitted:   February 9, 2005          Decided:     February 25, 2005


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kirt Eliot Thompson, Appellant Pro Se. William Edgar Salter, III,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Kirt Eliot Thompson seeks to appeal the district court’s

order     accepting    the     magistrate     judge’s      recommendation        and

dismissing as untimely his petition filed under 28 U.S.C. § 2254

(2000).     An appeal may not be taken from the final order in a

§ 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                       28 U.S.C.

§   2253(c)(2)     (2000).     A   prisoner    satisfies       this   standard    by

demonstrating that reasonable jurists would find both that his

constitutional      claims   are   debatable     and    that    any   dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude    that    Thompson    has   not     made   the   requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        DISMISSED




                                      - 2 -